Case 1:18-cv-01519-MN Document 143 Filed 06/04/20 Page 1 of 2 PageID #: 6199


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 FINJAN, INC., a Delaware Corporation,

                       Plaintiff,

        v.                                         C.A. No. 1:18-cv-01519-MN

 RAPID7, INC., a Delaware Corporation              Jury Trial Demanded
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                       Defendants.


                        MOTION TO EXTEND CASE SCHEDULE

       Rapid7 hereby moves the Court to extend the remaining deadlines in this matter, as set

forth below, as a result of complications resulting from the ongoing COVID-19 pandemic. This

Motion is accompanied by Rapid7’s Opening Brief in Support of its Motion.

                Deadline                      Current Date        Requested Date
        Opening/Burden of Proof Expert        6/15/20             same
        Reports
        Rebuttal Expert Reports               7/17/20             11/13/20
        Reply Expert Reports                  8/10/20             12/9/20
        Close of expert discovery             9/1/20              1/15/21
        Opening letter briefs seeking         9/4/20              1/22/21
        permission to file summary
        judgment motions
        Answering letter briefs regarding     7 days after         7 days after opening
        requests to file motions for          opening letter brief letter brief
        summary judgment
        Case Dispositive Motions (if          9/25/20             2/19/21
        permitted) and Daubert Motions
        Joint Proposed final pretrial order   2/1/21            6/14/21
        Pre-trial Conference                  2/08/21 – 2 PM    6/21/21 (or at the
                                                                Court’s convenience)
        Trial – 6-day Jury                    2/22/21 – 9:30 AM 6/28/21 (or at the
                                                                Court’s convenience)
Case 1:18-cv-01519-MN Document 143 Filed 06/04/20 Page 2 of 2 PageID #: 6200




Dated: June 4, 2020                        DUANE MORRIS LLP


                                           /s/ Richard L. Renck -
OF COUNSEL:
                                           Richard L. Renck (I.D. No. 3893)
L. Norwood Jameson                         222 Delaware Avenue, Suite 1600
Matthew C. Gaudet                          Wilmington, DE 19801
David C. Dotson                            Tel.: (302) 657-4900
John R. Gibson                             Fax: (302) 657-4901
Robin McGrath                              rlrenck@duanemorris.com
Jennifer H. Forte
DUANE MORRIS LLP                           Counsel for Defendants
1075 Peachtree Street NE, Suite 2000       Rapid7, Inc. and Rapid7 LLC
Atlanta, GA 30309
Tel.: (404) 253-6900
Fax: (404) 253-6901
wjameson@duanemorris.com
mcgaudet@duanemorris.com
dcdotson@duanemorris.com
jrgibson@duanemorris.com
rlmcgrath@duanemorris.com
jhforte@duanemorris.com
Jarrad M. Gunther
DUANE MORRIS LLP
30 South 17th St.
Philadelphia, PA 19103-4196
Tel.: (215) 979-1837
Fax: (215) 689-4921
jmgunther@duanemorris.com

Jordana Garellek
DUANE MORRIS LLP
1540 Broadway
New York, NY 10036-4086
Tel.: (212) 471-1829
Fax: (212) 214-0889
jgarellek@duanemorris.com

*admitted pro hac vice




                                       2
